Citation Nr: 0707835	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.  In an October 2004 decision, the Board also denied 
the benefits sought on appeal.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an August 2006 
order, the Court observed that the Board did not discuss or 
consider the presumption of service connection mandated by 
38 U.S.C.A. § 1154(b).  The Court vacated the Board's October 
2004 decision and remanded the matter to the Board for 
readjudication.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service, including during combat, or 
for many years thereafter, nor is bilateral hearing loss 
otherwise related to such service.

2.  It is not shown that the veteran sustained tinnitus in 
service or that this condition is related to service.





CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R § 
3.385.

After reviewing the record and the veteran's testimony, it is 
found that the veteran had significant noise exposure during 
his military service from May 1966 to May 1970 as an 
artilleryman in Vietnam.  In addition, there is clear medical 
evidence that the veteran currently suffers from bilateral 
hearing loss and tinnitus.  On the authorized audiological 
evaluation in May 2002, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
65
65
LEFT
15
20
40
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  On 
examination bilateral, moderate to severe, sensorineural 
hearing loss above 1000 Hertz, with right greater than left, 
was found. Tinnitus also appears to be indicated within this 
medical report.  The underlying question with regard to each 
claim is whether the current disabilities at issue were 
incurred in or aggravated by the veteran's active duty 
service.

At his discharge evaluation in May 1970, the veteran 
specifically denied hearing loss and no reference to tinnitus 
was indicated.  A detailed review of the veteran's service 
medical records, which are complete, fails to indicate the 
disorders at issue.

Additionally, treatment records and VA examination reports 
indicate that the disorders at issue began many years after 
his discharge from active service.  For example, on VA 
examinations dated July 1971, July 1976, and May 1980, no 
reference is made to the disorders at issue at this time.  
These examinations only provide negative evidence against 
these claims.

The Board also notes that although the veteran filed claims 
for unrelated disorders after service, he did not refer to 
the disorders at issue.  If he was in fact suffering from 
disorders that he felt were related to service it would seem 
reasonable to believe that he would have reported them in 
connection with his other claims.

The Board has carefully considered the evidence that supports 
the veteran's case, including the veteran's statements.  The 
Board has considered the veteran's contention that he was 
exposed to a great deal of noise during his military service.  
Nevertheless, the Board finds that the medical evidence of 
record does not support the conclusion that this noise 
exposure has caused the disabilities at issue.  Service 
medical records do not indicate treatment for hearing loss or 
tinnitus during the veteran's military service.  The veteran 
himself, at his discharge evaluation, effectively denied any 
history of the claimed disorders.  Post-service medical 
records, immediately following the veteran's discharge from 
active service, also do not support the veteran's contentions 
regarding this critical issue.

In order to fully address these claims, the RO had the 
veteran evaluated in May 2002.  Following an examination of 
the veteran the examiner stated, in pertinent part:

While the hearing loss and tinnitus could 
be consistent with noise exposure, it is 
doubtful that his military noise exposure 
was the cause.  The evidence from his 
hearing exams of 1968 and 1970 indicated 
he had normal hearing in each ear, and 
there was no report of tinnitus.  On this 
basis, I would have to deny the request 
for service connection for hearing loss 
and tinnitus.

The Board finds this medical opinion, which provides only 
negative evidence against this claim, is entitled to great 
probative value.

With regard to the veteran's own contention that he has these 
disabilities from noise exposure during service, as a 
layperson he may be competent to report that this noise 
exposure occurred; however, he is not competent to relate a 
current disability to such noise exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board has also reviewed the October 1992 medical record, 
which appears to indicate hearing loss.  However, the Board 
must find that the lapse in time between the veteran's 
service (May 1966 to May 1970) and the first medical evidence 
of these disorders only provides more negative evidence 
against these claims. The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).

The Board finds that the May 2002 medical report is entitled 
to great probative value.  This examiner clearly indicates 
that he has reviewed, in detail, the veteran's medical 
history.  This examiner also provides a detailed explanation 
as to why he does not believe the veteran's disabilities are 
related to military service that the Board finds compelling.  
This medical report provides only additional negative 
evidence against the veteran's case.

The Board recognizes that for veterans who engaged in combat 
with the enemy during active service, "the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
The provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The Board finds that the veteran engaged in combat with the 
enemy.  His personnel records are negative for any 
decorations or awards showing combat but do show he was an 
assistant gunner, cannoneer, gunner and field artillery 
crewman.  During a July 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was exposed 
to outgoing artillery battery fire.  The definition of 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that the veteran has "personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality", not necessarily that the veteran was fired 
upon.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

Applying section 1154(b) to the facts of the veteran's case, 
the Board concludes that the veteran was exposed to acoustic 
trauma during service.  Nevertheless, the record is negative 
for any competent medical evidence that such trauma resulted 
in his current bilateral hearing loss or tinnitus.  In fact, 
the May 2002 VA medical opinion provides that the veteran's 
current bilateral hearing loss and tinnitus are not the 
result of noise exposure during active duty.  Thus, even with 
application of 38 U.S.C.A. § 1154(b), service connection for 
bilateral hearing loss and tinnitus must be denied.

In this case, the Board finds that the evidence that supports 
the veteran's claims are clearly outweighed by the medical 
evidence that refutes the veteran's contentions.  Post-
service medical records indicate treatment for disorders that 
began many years after military service and do not associate 
the veteran's disorders with any noise exposure that is 
alleged to have occurred, or may be presumed to have 
occurred, during his military service.  Service medical 
records fail to support the veteran's contentions.  Further, 
the veteran's own statements made at the time of his 
discharge do not support his current claims.  A recent 
medical opinion that disassociates his current disorders from 
his military service only provides additional evidence 
against these claims.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss and tinnitus.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination as to any issue or issues.  
38 U.S.C.A. § 5107(b) (West 2002).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159 (2006).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001 and April 
2003; a rating decision dated in February 2001; a statement 
of the case dated in May 2002; and a supplemental statement 
of the case dated in August 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


